Title: To James Madison from Benjamin Richardson and Others, 7 January 1815
From: Richardson, Benjamin
To: Madison, James


        
          Hd. Quarters of MarinesWashington Jany. 7th. 1815.
          Sir,
        
        It is with extreme reluctance that we take the liberty of addressing you, with the view of expressing our feelings on the subject of a promotion lately made in the Marine Corps, which we cannot avoid regarding as reflecting on ourselves. When a Brevet Commission was confered on Captain Miller, who commanded us at the battle of Bladensburg we regarded it as a honour confered on the rest of the Detachment: but when we find that Capt Sevier who was only second in command on that occasion has also been promoted while the other Officers of the detachment remain unnoticed, justice to our own characters compels us, however invidious our conduct in this instance may appear, to represent our claims to a similar distinction. That the gallantry of Captain Sevier entitled him to promotion, it would neither be just nor respectful in us to dispute; but we cannot admit that either his wound, which was very slight, or any remarkable trait in his character place his merits in a more prominent point of view than our own. We beg leave to refer to Major Miller who commanded us at Bladensburg & St. Leonards, and to Captain Grayson who commanded us at the White House, for the detail of our services on those occasions: Colonel Wharton can also testify to our good conduct while we have held a Commission. We are aware, Sir, of the many unfair imputations which may be cast upon us in consequence of our addressing you on so delicate a subject. We are conscious we never did more than our duty, and never sought any other honour or praise than that of having done so; but an Officer would not be worthy of his Commission who suppressed the

utterance of his feelings when he conceived himself to be slighted, and we trust that under such circumstances you will pardon the freedom with which we have presumed to complain at having been unnoticed, while a brother Officer not more deserving has been promoted, a freedom of which we should not have been guilty but for the confidence we entertain in your justice and liberality.
        A communication made to the Acting Secretary of the Navy, of the 23rd. Ulto. not having received that attention which we deemed the subject merited, has compelled us to make the Appeal immediately to yourself. We have the Honour to be, with the highest Respect & Consideration Your Obt. Hble. Servts.
        
          B. Richardson Lt MarinesChs. Lord. Lt MarinesEdmund Brooke Lt. Marines
        
      